Title: To James Madison from Isaac Briggs, 16 May 1812
From: Briggs, Isaac
To: Madison, James


My dear Friend,
Triadelphia Md. 5 mo 16—1812
Having had, for a considerable time past, opportunities of observing the rapid progress of various manufactures in our country—and the increasing production of articles of primary usefulness, and believing in the good policy of promoting and fostering the spirit of enterprise already excited in laying this surest foundation of National Independence, my mind has been forcibly impressed with a conviction that the present state of manufactures and manufacturing institutions, would form an appendix, to the digest authorized by Congress, very important as a mean of exhibiting their advancement by comparing the two periods.
I cannot avoid believing that the expediency or inexpediency of legislative provisions, both as to measure and kind, would luminously appear by the comparison.
Perhaps the General Post office would be a convenient channel for collecting the necessary facts. If each postmaster in the United States were furnished with a printed list of questions, proper for the occasion, I suppose he might without much trouble collect answers within his district, and the requisite information be procured in a short time. With sentiments of unabated esteem, I am thy friend,
Isaac Briggs.
P. S. I have been about 20 months engaged in spinning cotton. The experiment is encouraging.
I. B.
